Citation Nr: 0715366	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  03-08 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
claimed as due to herbicide exposure.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
October 1965, including service in the Republic of Vietnam 
from August to October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 RO decision which, in 
pertinent part, denied service connection for a skin rash and 
skin cancer claimed as secondary to herbicide exposure in 
during active duty in Vietnam.  In a September 2003 RO 
decision, service connection for PTSD was also denied. 

In September 2004, the veteran attended a videoconference 
hearing before the undersigned.  A transcript of this hearing 
is associated with the claims file.

In October 2004, the Board remanded these issues for further 
development.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam Era.

2.  The veteran's current skin diseases, eczema, tinea 
cruris, psoriasis, nevoid hyperplasia and status post basal 
cell carcinoma excision, are not related to any in-service 
disease or injury, including exposure to Agent Orange or 
other herbicides.

4.  The veteran has a current diagnosis of PTSD related to 
in-service combat stressors that are supported by credible 
evidence that he served in combat. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disorder 
have not been met, including as due to Agent Orange exposure.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  PTSD was incurred in active service.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. §§ 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Regarding the issue of entitlement to service connection for 
PTSD, the VCAA is not applicable where further assistance 
would not aid the appellant in substantiating his claim.  
Wensch v. Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  Because the claim for PTSD is being 
granted, no further assistance is needed to substantiate this 
appeal.  

Regarding the entitlement to service connection for a skin 
disorder, the United States Court of Appeals for Veterans 
Claims (Court) held that under the VCAA, VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must request that the claimant provide any 
evidence in his possession that pertains to the claim.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-
21 (2004), 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in November 2004, the RO notified the 
veteran of the evidence needed to substantiate his claim for 
service connection.  This letter satisfied the second and 
third elements of the duty to notify by informing the veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them. 

Finally, with respect to the fourth element, the VCAA letter 
contained a notation that the veteran was to tell VA about 
any additional information or evidence that he thought would 
support his claim.  This statement served to advise the 
veteran to submit any evidence in his possession pertinent to 
the claims on appeal. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the present appeal, the first three elements of Dingess 
notice are satisfied by the November 2004 letter.  However, 
the veteran did not receive notice about the evidence needed 
to establish a rating or notice regarding an effective date.  
Since the claim is being denied, no rating is being given and 
no effective date is being set.  He is, therefore, not 
prejudiced by the lack of notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

There was a timing deficiency with the November 2004 letter, 
because it was provided after the initial evaluation of June 
2002.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The timing deficiency was remedied by the readjudication of 
the claim after the notice was provided.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, VA medical center (VAMC) 
records and private medical records.  The Board notes that 
per the October 2004 remand, VA took all of the necessary 
steps to obtain all records of the veteran's treatment for 
PTSD at the Greenville, South Carolina Vet Center.

Additionally, the veteran underwent a VA examination in 
December 2004 per the Board remand instructions.  The veteran 
has contended that the examination was inadequate because of 
its brevity, but he has not pointed to any inaccuracy in the 
examination report.  Accordingly, further examination is not 
required.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 


Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I.  Entitlement to service connection for a skin disorder 
claimed as due to herbicide exposure.

Factual Background

The veteran's service medical records are negative for any 
complaints or treatments related to a skin condition.  
Specifically, the veteran's separation examination in October 
1965 was unremarkable.

In October 1974, the veteran underwent a VA dermatological 
evaluation.  The veteran reported that he had had a skin 
eruption on the thighs on and off since 1965.  He also had a 
condition of his ear for which he was being treated.  On 
examination, no disease was found on the thighs.  The right 
ear probably had slight external otitis which cause was 
undetermined.

In February 1997, the veteran presented to Dr. Joseph 
Catanzaro for an evaluation of his skin problems.  The 
veteran had a history of basal cell carcinoma as he had two 
basal cell carcinomas on his chest.  The veteran also had 
actinic keratosis on his forearms, hands and ear areas.  The 
diagnosis was nonmelanoma skin cancer and prominent seborheic 
dermatitis in the scalp.  

In June 2000, the veteran presented to Dr. Robert Waters with 
complaints of dryness and itching of his ears.  The veteran 
reported that he had this condition since he left Vietnam.  
Dr. Waters gave the veteran Elocon Cream for his ears.

In November 2001, the veteran received treatment at the 
Columbia, South Carolina VAMC.  The treating doctor noted 
that the veteran had a past history of psoriasis for 2 to 3 
years.  The veteran also reported a history of skin cancer 
lesions that had been excised in the past.

At his September 2004 videoconference hearing, the veteran 
stated that he first received treatment for his skin 
conditions in August 1967.  He also reported that a Dr. Steel 
from the Columbia, South Carolina VA Hospital told him that 
his skin condition was related to his Agent Orange exposure.  
He was advised to obtain a statement from this doctor.

In December 2004, the veteran underwent a VA dermatological 
examination.  The veteran reported that he was exposed to 
herbicide in 1965 while in Vietnam.  He stated that he 
developed a rash which started in the groin but spread to his 
chest, back, arms and lower extremities.  He reported that 
his rash was fairly constant.  The diagnosis was eczema of 
the back, chest, abdomen, arms and legs, tinea cruris, 
psoriasis, nevoid hyperplasia of the bilateral areola and a 
history of basal cell carcinoma status post excision.  The 
examiner concluded that while the exact substance or content 
of the herbicide exposure was not known, the skin diagnoses 
were less likely than not a result of exposures while on 
active duty.

Analysis

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii)(2006).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than ones listed in 38 C.F.R. § 3.309(a), however, will 
be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116; 38 C.F.R. § 3.307(a).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; type II 
diabetes; Hodgkin's disease; Multiple myeloma; Non-Hodgkin's 
lymphoma; Acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); Soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  

The diseases listed at 38 C.F.R. § 3.309(e) shall be service 
connected if they manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, shall have become manifest to a degree of 10 percent 
or more within one year after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service. 

Notwithstanding the provisions of §§ 3.307, 3.309, the United 
States Court of Appeals for the Federal Circuit has held that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1044 
(Fed. Cir. 1994).

In the instant case, eczema, tinea cruris, psoriasis, nevoid 
hyperplasia and basal cell carcinoma are not listed among 
those diseases subject to presumptive service connection.  
Thus, presumptive service connection for these diseases as 
due to herbicide exposure is not warranted.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309.

Service connection is presumed for chronic diseases, such as 
malignant tumors, that are manifested to a compensable degree 
within one year of service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309(a).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of of service connection, subsequent manifestation of the 
same chronic disease at any later date, however remote, are 
service conneted unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).

The veteran has a present disability as he has eczema of the 
back, chest, abdomen, arms and legs, tinea cruris, psoriasis, 
nevoid hyperplasia of the bilateral areola and a history of 
basal cell carcinoma status post excision.  The element of an 
in-service injury is satisfied by the veteran's presumed 
exposure to herbicidal agents.

A treatment note in February 1997 stated that the veteran had 
a history of basal cell carcinoma, approximately 32 years 
after discharge from active duty.  There is no competent 
evidence relating that disease to the in-service herbicide 
exposure or to any other disease or injury in service.  
Therefore, there is no competent evidence of a nexus between 
the current disability and service.  In this regard, the 
veteran has asserted that there is such a relationship, but 
as a lay person is not competent to provide an opinion as to 
medical causation.  Grottveit v. Brown, 38 C.F.R. 
§ 3.159(a)(1) (2006).  At his hearing, the veteran also 
claimed that in 2004, Dr. Steel of the Columbia, South 
Carolina VAMC informed him that his skin conditions were the 
result of herbicide exposure.  However, there is no record of 
a Dr. Steel making this claim.

Assuming that the basal cell carcinoma can be considered akin 
to a malignant tumor, service connection would not be 
warranted on a presumptive basis because the disease was 
first demonstrated many years after service.

Additionally, the December 2004 VA examiner concluded that 
the veteran's skin conditions were less likely than not a 
result of exposures occurred while in active duty.

Absent competent evidence of a link between the veteran's 
service and his skin conditions, the preponderance of the 
evidence is against the claim of entitlement to service 
connection.  VA is statutorily required to resolve reasonable 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the claim. 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Entitlement to service connection for PTSD.

Factual Background 

The veteran was assigned to 70th Engineer Battalion (70th En 
Bn), where he was deployed to Vietnam during the period of 
August to October 1965.  

In his PTSD questionnaire, the veteran stated that he 
retrieved the remains of helicopters that were shot down the 
night before.  He stated that one of his friends was shot in 
the head and killed while on patrol.

A June 2003 letter from a readjustment counseling therapist 
at the Vet Center in Greenville, South Carolina stated that 
the veteran was suffering from severe PTSD.  The letter noted 
that the veteran was used as a perimeter guard where he could 
hear the enemy all around him.  

In July 2003, the veteran underwent a VA examination for 
PTSD.  The veteran presented with complaints of flashbacks 
and dreams of being in war.  He reported that current events, 
especially reports of snipers, brought him back to his 
experience.  The diagnosis was chronic PTSD.

A May 2004 response from the U.S. Armed Services Center for 
Unit Records Research (CURR) (now the U.S. Army and Joint 
Services Records Research Center (JSRRC) indicated that the 
veteran's unit was in An Khe during his tour in Vietnam.  The 
CURR report noted that during the work elements of the 
battalion were subjected to sporadic sniper fire from Viet 
Cong Guerilla parties.  There was no report of casualties.  
There was also no report of activities by the 70th En Bn that 
involved retrieving remains from helicopters that were shot 
down.  The Command Report submitted by the 70th En Bn also 
stated that "a few sniper rounds were received at various 
sites, however, nothing significant to impair the project 
progress."  CURR was also unable to find any documentation 
of any enemy attacks in An Khe, Qui Nhon or Da Nang during 
the veteran's tour of duty in Vietnam.

In his July 2004 appeal, the veteran stated that during his 
tour of duty, his camp was surrounded by several different 
divisions of the U.S. Army and they were constantly engaged 
in fighting with the enemy.  He also stated that when his 
company was building roads and bridges, they were in constant 
danger of mortar rounds and sniper fire.

At his September 2004 hearing, the veteran stated that he was 
a security guard for most of his time in Vietnam.  He stated 
that he rode on bulldozers as a shotgun guard and there were 
incidents where they were shot at from snipers.  The veteran 
also noted an incident when they captured a Viet Cong sniper 
in August 1965.

In June 2004, the veteran underwent a VA examination for his 
PTSD.  The veteran reported a man in his company being killed 
but he did not witness the death.  He also reported being on 
patrol when a fellow soldier was shot in the leg.  While he 
did not witness the man being shot, the veteran had to stop 
and take cover.  He also reported seeing a helicopter being 
shot down and stated that he was fired upon.  The diagnosis 
was mild PTSD.

In December 2005, the examiner wrote an addendum to the June 
2004 VA examination.  The examiner stated that the veteran's 
PSTD did appear to be related to his stressors in the 
military.  He said that the veteran's claims that such events 
as being in the middle of a combat zone and receiving hostile 
fire on a regular basis were clearly the events that 
represented the veteran's stressors that appeared to be the 
source of his PTSD.  The examiner noted that while there had 
been some difficulty verifying the veteran's stressors by the 
service department, this in and of itself did not appear to 
be compelling in terms of suggesting that the veteran did not 
experience these stressors.  The examiner concluded that the 
veteran did appear to have PTSD related to service stressors, 
particularly the combination of stressors of being in the 
midst of a combat zone, receiving hostile fire and seeing two 
helicopters being shot down in which all of the individuals 
were killed.

Analysis

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for 
PTSD is subject to additional requirements, however.

In order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran "engaged 
in combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f) 
(2006).  Participation in combat, a determination that is to 
be made on a case-by-case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (1999).

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be consistent with circumstances, 
conditions, or hardships of service.  See 38 U.S.C.A. § 
1154(b); Cohen v. Brown, at 146-47; Zarycki v. Brown, at 98; 
38 C.F.R. § 3.304(f).

If the veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown at 98. 

In this case, the medical evidence demonstrates a diagnosis 
of PTSD.  That diagnosis has been attributed to in-service 
combat stressors.  Two of the three elements for service 
connection are thus satisfied.

The remaining question is whether there is credible 
supporting evidence of the claimed stressors, or whether the 
evidence shows that the veteran engaged in combat and thus 
needs no supporting evidence for his stressors.

There must be some "independent evidence" that the veteran 
participated in or was exposed to combat (buddy statements, 
notation in appellant's personnel record, contemporaneous 
letters from appellant to his family, etc.).  Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  

Although the May 2004 response from CURR indicated that there 
was no report of casualties and that there was also no report 
of activities by the 70th En Bn that involved retrieving 
remains from helicopters that were shot down, it did conclude 
that elements of the veteran's battalion were subjected to 
sporadic sniper fire from Viet Cong Guerilla parties.  The 
receipt of incoming fire is sufficient to show that the 
veteran engaged in combat.  Sizemore v. Principi, 18 Vet App 
264 (2004).

Therefore, because the veteran's PTSD has been linked by 
medical evidence to stressors which are consistent with 
combat, his lay testimony establishes the occurrence of these 
stressors, satisfying the third element of the successful 
service connection claim.  38 C.F.R. § 3.304(f)(1). 

Resolving all doubt in the veteran's favor, the Board finds 
that each of the elements for service connection has been 
satisfied.  Service connection for PTSD is warranted. 


ORDER

Entitlement to service connection for a skin disorder claimed 
as due to herbicide exposure is denied.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


